Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “arranging a scraper between the free portion of the sheet…etc.,” recited in claims 18 and 23; “sensing a diameter of the bobbin,” recited in claims 20 and 25, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 23 are indefinite and vague.  Which element constitutes “a scraper?”  Is this scraper a different element from a contact roller?
Claims 20 and 25 is indefinite and vague.  Which element constitutes “sensing a diameter of the bobbin?”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 19-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Binner, Sr., U.S. Patent No. 8733686 B2, in view of Cristiani, U.S. Patent No. 3738587 and further in view of Carla et al., US 2011/0062274 A1.
	Regarding claim 14, Binner ‘686 teaches a method of using the apparatus, as shown in figures 1-12.  Binner ‘686 discloses an apparatus for unwinding a bobbin 24 (i.e., using 42, 44, 48, 36, 51, to select the speed and radius of the roll, claims 19-20, 24-25) of a coiled sheet 22 including a sheet of a material (i.e., paper towels, bath tissue, facial tissue, and the like rather than a tobacco material such as alkaloids, see column 1), the bobbin 24 having a first rotational axis 26 and comprising a free portion (i.e., no reference number, near 30) of the sheet 22 unwound from the bobbin, the free portion defining a contact line (i.e., near 40) as a line separating the free point (near 30) and the remaining of the coiled sheet, providing a drive belt 46 rather than a roller, having a second rotational axis (i.e., axis of rotation of 46) substantially parallel to the first rotational axis 26, putting the drive belt 46 in contact with the bobbin 24 at the contact line (near 40), unwinding the sheet 22 from the bobbin 24 pulling the sheet in an unwinding direction such that an angle between the free portion of the sheet (near 30, web take off point, see figure 2) and a radius of the bobbin at the contact line (near 40, a driving point, see figure 3) is comprised between about 200 degrees and about 300 degrees (i.e., 270 degrees – 45 degrees= 225 degrees), while unwinding the sheet from the bobbin, keeping the drive belt 46 in contact with the outer surface of the bobbin, see figures 1-12.
	As stated above, Binner ‘686 uses paper like material and a drive belt rather than using a tobacco material (e.g., alkaloids) and a roller.
	Cristiani ‘587 discloses the concept of unwinding a tobacco material (i.e., inherently known to use alkaloids material in the industry) from the bobbin, see figures 1-6.
	Carla ‘274 discloses a contract roller 9 (i.e., angular position by pivot by 17, and the contact roller 9 rotating in counter clockwise since it’s unwinding, claims 15-16, 22) rather than a drive belt for unwinding and a pair of rollers (6, 21, as a pulling device, claim 21), see figures 1-2.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Binner ‘686 to include a tobacco material and a contact roller as suggested by Cristiani ‘587 and Carla ‘274, to facilitate unwinding any materials from the roll/bobbin with a contact roller.  Furthermore, since all of the claimed elements were known in the prior art (i.e., a tobacco material and a contact roller were not invented by the applicant) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/13/22 have been fully considered but they are not persuasive with respect to claims 14-25.
	Applicant argues that one of skill in the art would understand “arranging a scraper” and “sensing a diameter of the bobbin” upon reading paragraphs as argued by the applicant on pages 5-7.  Thus, applicant argues that the specification adequately describes the claimed element within the specification and does not require the drawing to show these elements being claimed.
As clearly stated above, the drawings must show every feature of the invention specified in the claims.  Therefore, “arranging a scraper between the free portion of the sheet…etc.,” recited in claims 18 and 23; “sensing a diameter of the bobbin,” recited in claims 20 and 25, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant argues that Cristiani ‘587 does not disclose or suggest a sheet of alkaloids.
As stated above, Cristiani ‘587 discloses the concept of unwinding a tobacco material (i.e., inherently known to use alkaloids material in the industry) from the bobbin, see figures 1-6.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Binner ‘686 to include a tobacco material and a contact roller as suggested by Cristiani ‘587 and Carla ‘274, to facilitate unwinding any materials from the roll/bobbin with a contact roller.  Furthermore, since all of the claimed elements were known in the prior art (i.e., a tobacco material and a contact roller were not invented by the applicant) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Applicant also argues that unrolling a bobbin of a sheet of alkaloids presents unique challenges as described in the pending application in paragraph [0001].
The specification does not clearly state that unrolling a bobbin of sheet of alkaloids overcomes other material problem.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
10/24/22
/SANG K KIM/Primary Examiner, Art Unit 3654